AVENANT N°1
A LA CONVENTION ET SES ANNEXES REGISSANT LE
PERMIS DE RECHERCHE MAKTHAR

Entre les soussignés :

L’Etat Tunisien (ci-après dénommé "L’Autorité Concédante"), représenté par
Monsieur Afif CHELBI, Ministre de l'Industrie, de l'Energie et des Petites et Moyennes
Entreprises.

d’une part,
Et

L’Entreprise Tunisienne d'Activités Pétrolières (ci-après dénommé "ETAP"), dont le
siège est au 27 bis, avenue Khéreddine Pacha, 1073 -Tunis- Tunisie, représentée par son
Président Directeur Général, Monsieur Khaled BECHEIKH.

Et,

Hydrocarbure Tunisie Corp. ; (ci-après dénommé "HTC"), dont le siège est sis St
Andrew’s Court, Frederick Street Steps, P.O box N.4805, Nassau, N.P Bahamas et
faisant élection de domicile à Tunis, rue du Lac Tanjanika, Immeuble Les 4 Pilastres,
1053- Les Berges du Lac, Tunis, Tunisie, représentée par son Directeur Général,
Monsieur Mohammed MESSAOUDI.

d’autre part,
Il est préalablement exposé ce qui suit :

1, Une Convention et ses Annexes relatives au Permis de Recherche Makthar
(Convention) ont été signées à Tunis le 07 novembre 1984 entre l'Etat Tunisien
d'une part, ETAP et Springfield Resources Inc d'autre part et approuvées par la
loi n° 85-53 du 7 Mai 1985.

2. Un arrêté du Ministre de l'Economie et des Finances du 5 Février 1985 portant
institution d'un Permis de Recherche dit Permis "Makthar” au profit de l'ETAP
et Springfield Resources Inc.

3. Un arrêté du Ministre de l'Economie Nationale du 4 Septembre 1987, portant
admission du Permis de Recherche "Makthar" au bénéfice des dispositions du
décret-loi n° 85-9 du 14 septembre 1985, ratifié par loi 85-93 du 22 Novembre
1985 telle que modifiée par loi n° 87-9 du 6 Mars 1987,

4, Un arrêté du Ministre de l'Energie et des Mines du 17 février 1989, portant
extension de neuf mois de la durée de validité de la période initiale du Permis de
Recherche "Makthar".

5. Un arrêté du Ministre de l'Economie Nationale du 20 février 1990 portant
premier renouvellement du Permis de Recherche "Makthar",

6. Un arrêté du Ministre de l'Economie Nationale du 26 novembre 1991, portant
extension d’une année de la durée de validité du premier renouvellement du
Permis de Recherche "Makthar”.

eilé
7. Un arrêté du Ministre de l'Economie Nationale du 26 novembre 1992, portant
extension de six mois de la durée de validité du premier renouvellement du
Permis de Recherche Makthar.

8. Un arrêté du Ministre de l'Industrie et de l'Energie du 1“ juillet 2003 portant
autorisation de cession totale des intérêts, droits et obligations de la société
"Springfield Resources Inc" dans le Permis de Recherche Makthar au profit de la
société "Hydrocarbures Tunisie Corporation" et deuxième renouvellement dudit
Permis pour une période de trois (03) années;

9. Un arrêté du Ministre de l'Industrie, de l'Energie du 26 août 2004, portant
extension de la superficie du Permis de Recherche Makthar de 864 Km,
ramenant la superficie du Permis à 3828 Kme ;

10. Un arrêté du Ministre de l'Industrie , de l'Energie et des Petites et Moyennes
Entreprises du 31 octobre 2006, portant extension de la durée de validité du
deuxième renouvellement du Permis de Recherche Makthar pour une période de
vingt quatre (24) mois arrivant à échéance le 10 Juillet 2008.

11. En date du 10 Mai 2008 ETAP et Hydrocarbures Tunisie Corporation, ont
sollicité une extension du Permis de Recherche Makthar pour une période de
douze mois (12) mois commençant le 11 Juillet 2008 et finissant le 10 Juillet
2009, La dite demande d'extension a reçu l'avis favorable du Comité Consultatif
des Hydrocarbures lors de sa réunion du 1% Août 2008, notifié à HTC par
courrier en date du 4 Août 2008. La dite extension fera l'objet d’un Avenant à la
Convention et ses Annexes régissant le dit Permis Makthar,

Ainsi, les parties conviennent de conclure le présent Avenant n°1 à la Convention
régissant le Permis de Recherche Makthar.

Ceci étant, il a été arrêté et convenu ce qui suit :
Article 1°:

Le présent Avenant n°1 a pour objet de modifier certaines dispositions de la Convention
et ses Annexes régissant le Permis de Recherche Makthar.

Article2 :

Le Préambule fait partie intégrante du présent Avenant. I] doit être interprété et appliqué
dans ce sens.

Article 3:

Il est ajouté à l’article 5 du Cahier des Charges annexé à la Convention régissant le
Permis de Recherche Makthar le paragraphe ci-après :

<<Une Extension de la période du deuxième renouvellement d’une année commençant
le 11 Juillet 2008 et prenant fin le 10 Juillet 2009 >>, Au cours de cette période
l'Opérateur s'engage à réaliser à ses frais et risques le programme des travaux
comportant la finalisation des tests des puits entrepris et l'évaluation du potentiel du
Permis.

Article 4 :

Les dispositions de la Convention et ses Annexes relatives au Permis de Recherche
Makthar non modifiées par les présentes sont intégralement maintenues.

LE va
Article 5 :

Le présent Avenant n°1 à la Convention et ses Annexes régissant le Permis de
Recherche Makthar entre en vigueur à la date de sa signature sous réserve de son
approbation par Loi.

Article 6 :

Le présent Avenant n°1 est dispensé des droits de timbre. Il sera enregistré sous le
régime du droit fixe aux frais du Titulaire et ce conformément à l'Article 14 de la
Convention régissant le Permis de Recherche Makthar.

ô

Fait à Tunis, lei. !

LE

En sept (7) exemplaires originaux.

Pour l'Etat Tunisien

Afif ELBI
Ministre de l'Industrie, de l'Energie et des Petites
Et Moyennes Entreprises

Pour l'Entreprise Tunisienne Pour Hydrocarbures

Tunisie Corp

Khaled BECHEIKH

Président Directeur Général Directeur Général

Enrepistré à le Rotetio des Finances
»s Luc ET ,P
(CP AAC LA
rs N°. uen CAR.
Enregistrement N° 4

